Name: Commission Regulation (EEC) No 913/89 of 10 April 1989 on the sale of unprocessed dried grapes by storage agencies for the manufacture of alcohol
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  marketing;  distributive trades;  agricultural policy
 Date Published: nan

 11 . 4 . 89 Official Journal of the European Communities No L 97/5 COMMISSION REGULATION (EEC) No 913/89 of 10 April 1989 on the sale of unprocessed dried grapes by storage agencies for the manufacture of alcohol HAS ADOPTED THIS REGULATION : Article 1 Unprocessed dried grapes purchased by storage agencies pursuant to Regulation (EEC) No 626/85 may be sold at a price fixed in advance to the distillation industry in accordance with the provisions laid down in this Regulation. Article 2 1 . The unprocessed dried grapes shall be used for the manufacture of alcohol of an alcoholic strength of 80 % vol. or higher, falling within CN code 2207 10 00 . The manufacture shall be finished not later than 120 days after the date of acceptance of the purchase application as referred to in Article 8 (2) of Regulation (EEC) No 626/85, pursuant to Article 6 ( 1 ) of that Regulation . 2. A processing security guaranteeing that the unprocessed dried grapes will be used within the period fixed for the manufacture of the alcohol as provided for in paragraph 1 shall be lodged. 3. The obligations referred to in paragraph 1 shall be demeed primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (*). They shall only be deemed to be fulfilled if the purchaser provides proof of compliance therewith in accordance with Commission Regulation (EEC) No 569/88 n. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2), and in particular Articles 8 (8) and 20 thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3), and in particular Article 6 (1 ) thereof, Whereas Article 6 (2) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (4), as last amended by Regulation (EEC) No 2328/88 (5), provides that products intended for specific uses to be determined are to be sold at prices fixed in advance or determined by an invitation to tender ; Whereas unprocessed dried grapes have traditionally been used by the distillation industry ; whereas products bought in by storage agencies must de sold for that purpose ; whereas the conditions governing the sales must be such that they do not disturb the Community market in alcohol and spirituous beverages ; whereas the products should be sold at prices fixed in advance ; Whereas, in order to ensure uniform treatment of the distillation industries in all Member States, the finished product to be obtained should be defined ; whereas a processing security should be required to ensure that the unprocessed dried grapes are used in accordance with the provisions in force ; Whereas Regulation (EEC) No 626/85 lays down the conditions applying to the sale of products by storage agencies ; whereas the purchase application referred to in Article 7 (2) of that Regulation should contain a declaration by the purchaser indicating the restrictions on uses of the products ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Article 3 Purchase applications shall, in addition to the particulars provided for in Article 7 (2) of Regulation (EEC) No 626/85, contain a declaration to the effect that the applicant undertakes to use the products for the purpose referred to in Article 2 ( I ). Article 4 During the period in which unprocessed dried grapes are offered for sale pursuant to this Regulation, the Member States shall notify the Commission :(') OJ No L 49, 27. 2. 1986, p. 1 . 2) OJ No L 198, 26. 7. 1988, p. 21 . (3) OJ No L 123, 9 . 5. 1984, p . 25. (4) OJ No L 72, 13 . 3 . 1985, p. 7. 0 OJ No L 202, 27. 7. 1988 , p. 45. ( °) OJ No L 205, 3 . 8 . 1985, p. 5 . 0 OJ No L 55, 1 . 3 . 1988, p. 1 . No L 97/6 Official Journal of the European Communities 11 . 4. 89 of the processing security shall be determined in accordance with the procedure laid down in Article 22 of Regulation (EEC) No 426/86. (a) not later than the 10th of each month, of the quantity sold in the period from the 16th to the last day of the proceding month ; (b) not later than the 25th of each month, of the quantity sold in the period from the 1st to the 15th of that month. Article 5 The storage agencies responsible for the sales pursuant to this Regulation, the prices to be applied, and the amount Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission